      Case: 1:19-cv-02842 Document #: 9 Filed: 05/22/19 Page 1 of 1 PageID #:62




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

Debets et al                                  )
                                              )
                       Plaintiff,             )
                                              )              Case No. 19 C 2170, 19 C 2281,
                                              )              19 C 2322, 19, 2348, 19 C 2531,
                                              )              19 C 2597, 19 C 2709, 19 C 2770,
                                              )              19 C 2839, 19 C 2840, 19 C 2841,
                                              )              19 C 2842, 19 C 2843, 19 C 2844,
                                              )              19 C 2846, 19 C 2847, 19 C 2848,
                                              )              19 C 2849, 19 C 2969, 19 C 2971
               v.                             )
                                              )              Judge Jorge L. Alonso
The Boeing Company                            )
                                              )
                       Defendants.            )

                                             ORDER


The Court orders all individual related actions, 19 C 2281, 19 C 2322, 19 C 2348, 19 C 2531,19
C 2597, 19 C 2709, 19 C 2770, 19 C 2839, 19 C 2840, 19 C 2841, 19 C 2842, 19 C 2843, 19 C
2844, 19 C 2846, 19 C 2847, 19 C 2848, 19 C 2849, 19 C 2969, and 19 C 2971 to be
consolidated under case number l9 C 2170, to be captioned " In re: Ethiopian Airlines Flight ET
302 Crash." This order will be implemented by the Clerk of Court submitting JS-6 forms to the
Administrative Office for the individual related actions. This will designate the individual related
actions as closed for administrative and statistical purposes. This order will not be considered a
dismissal or disposition of these actions on the merits. All future pleadings are to be filed in the
consolidated case alone (19 C 2170). No pleadings should be filed in any of the individual
related actions which are to be administratively closed. Any additional related cases filed in the
future and assigned to Judge Alonso will also be administratively closed and consolidated with
this case. Should any party believe at any point in the future that separate proceedings have
become necessary for that party's particular claims, the party should make a motion in the
consolidated case 19 C 2170 seeking relief. The Clerk is also directed to transfer all attorney
appearances in the individual related actions to l9 C 2170.




Date: 5/22/2019
                                                     Jorge L. Alonso
                                                     United States District Judge
